Title: To Thomas Jefferson from Philip Reed, 5 September 1807
From: Reed, Philip
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Kent County Maryland 5th. Sept. 1807
                        
                        By a reference to my letter of last Spring you will see that it was Rufus Easton, of whom I spoke, as having
                            a probable knowledge of the movements of Mr. Burr. By some means a mistake has happened, and, as I
                            am enformed, a subpoena has been Issued for me tho’ I have not seen it—I have
                            sent [on] to Colo. Hay to correct the error.
                        I never saw Mr. Burr except once and that in the Senate Chamber of the U. States, and I am persuaded I am among
                            the last persons in the U. States [to] whom he would have ventured to
                            have communicated his machinations—I have the Honor to be with high Consideration. Your mo obedt
                            Sevt
                        
                            Phil. Reed
                            
                        
                    